Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1, 5-8, 12-15, 19, and 20 are allowed.  The claims have been renumbered 1-11.  
3.         Claims 2-4, 9-11, and 16-18 were cancelled in the claim amendment filed on May 25, 2021.

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a startup operation of the multidimensional database server that supports the at least one multidimensional database cube” and “the dependency analysis causes the computer that includes one or more microprocessors to perform steps comprising: tokenizing the dynamic member resulting in one or more tokens of the dynamic member, analyzing each of the one or more tokens of the dynamic member, and based upon the analyses of each of the one or more tokens of the dynamic member, determining that the set of the plurality of members on which the dynamic member depends comprises only static dependents; and wherein based upon the determination that the set of the plurality of members on which the dynamic member depends comprises only static dependents, all static dependents upon which the dynamic member depends are fetched and transferred to an 
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 19, 2021